DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0307532 to Dai; in view of US 2020/0152151 to Zhang.

As per claim 1, Dai teaches an inverter, used in a gate driver on array (GOA) circuit, the GOA circuit having a pull-up node, the inverter comprising: 
a first transistor (Fig. 14, T51); 
a second transistor (Fig. 14, T54); 
a third transistor (Fig. 14, T53); 
a fourth transistor (Fig. 14, T64); 
a first operation transistor (Fig. 12, T42); 
a second operation transistor (Fig. 12, T81); and 
a third operation transistor (Fig. 12, T32); 
wherein a gate of the first transistor (Fig. 14, T51), a source of the first transistor and a source of the third transistor (Fig. 14, T53) are electrically connected to a first operation signal line (Fig. 14, line providing VSS1 voltage), a drain of the first transistor, a drain of the second transistor, and a gate of the third transistor are electrically connected to a first node (Fig. 14, P(N) is a first node, when T51 and T53 are simultaneously activated, and P(N) is connected to VSS1, the drain of T51 and the gate of T53 are at least indirectly connected to P(N), furthermore, when T54 and T64 are simultaneously activated, and P(N) outputs the voltage VDD2, the drain of T54 is connected to P(N)), a gate of the second transistor (Fig. 14, T54) and a gate of the fourth transistor (Fig. 14, T64) are electrically connected to the pull-up node (Fig. 14, Q(N)), a source of the second transistor (Fig. 14, T54) and a source of the fourth transistor (Fig. 14, T64) are electrically connected to a constant low voltage signal (Fig. 14, T54 receives VDD2 via T64, paragraph 2 describes electronic equipment that operates at , and a drain of the third transistor and a drain of the fourth transistor are electrically connected to a second node (Fig. 14, the circuit elements directly connected to VSS1 form a second node, the drain of T53 is directly connected to VSS1 and when T64 is deactivated, the drain of T64 is electrically connected to VSS1 via T63); and 
wherein a gate of the first operation transistor (Fig. 12, T42), a gate of the second operation transistor (Fig. 12, T81) and a gate of the third operation transistor (Fig. 12, T32) are electrically connected to the first node (Fig. 12, P(N)), a drain of the first operation transistor, a drain of the second operation transistor and a drain of the third operation transistor are electrically connected to the second node (Fig. 12, the drain of T81 is connected to VSS1 when T82 is activated, furthermore, as per paragraph 71, VSS1 is coupled to the Q node at least when T11 is activated, therefore the drain of T42 is at least indirectly coupled to VSS1, also, VSS1 is indirectly coupled to the drain of T32 via capacitor 500), a source of the first operation transistor is electrically connected to a gate output line (Fig. 12, the source of T42 is at least indirectly connected to G(N) via capacitor 500), a source of the second operation transistor is electrically connected to the gate output line (Fig. 12, the source of T81 is at least indirectly connected to G(N) via T42 and capacitor 500), and a source of the third operation transistor is electrically connected to the gate output line (Fig. 12, VDD1 is connected to G(N) via T32).
Dai does not teach wherein the first operation signal line is a first test signal line, wherein the first, second and third operation transistors are test transistors, and wherein the source of the first test transistor is electrically connected to a second test signal line, the source of the second test transistor is electrically connected to a third test signal line, the source of the third test transistor is electrically connected to a fourth test signal line.
Zhang teaches wherein the first operation signal line is a first test signal line, wherein the first, second and third operation transistors are test transistors (Fig. 1, paragraphs 42 – 43 and 48 implicitly teach a testing mode, in addition to a normal operation mode, wherein operation transistors and lines , and wherein the source of the first test transistor is electrically connected to a second test signal line (Fig. 1, scan lines are connected to line section 118 during testing), the source of the second test transistor is electrically connected to a third test signal line (Fig. 1, scan lines are also to line section 111 during testing), the source of the third test transistor is electrically connected to a fourth test signal line (Fig. 1, scan lines are connected to lines 117 during testing).
It would have been obvious to one of ordinary skill in the art, to modify the device of Dai, so that the first operation signal line is a first test signal line, wherein the first, second and third operation transistors are test transistors, and wherein the source of the first test transistor is electrically connected to a second test signal line, the source of the second test transistor is electrically connected to a third test signal line, the source of the third test transistor is electrically connected to a fourth test signal line, such as taught by Zhang, for the purpose of facilitating GOA repairs.

As per claim 2, Dai and Zhang teach the inverter of claim 1, wherein the first transistor, the second transistor, the third transistor, the fourth transistor, the first test transistor, the second test transistor, and the third test transistor are all low temperature poly-silicon (LTPS) thin film transistors (TFTs), oxide semiconductor TFTs, or amorphous TFTs (Dai, paragraph 5).

As per claim 3, Dai and Zhang teach the inverter of claim 2, wherein the first transistor, the second transistor, the third transistor, the fourth transistor, the first test transistor, the second test transistor, and the third test transistor are all a same type of transistors (Dai, Fig. 12).

claim 4, Dai and Zhang teach the inverter of claim 3, wherein the first transistor, the second transistor, the third transistor, the fourth transistor, the first test transistor, the second test transistor, and the third test transistor are all N- type transistors or P-type transistors (Dai, Fig. 12).

As per claim 5, Dai and Zhang teach the inverter of claim 1, wherein a size of the first test transistor, a size of the second test transistor, a size of the third test transistor and a size of the third transistor are all different (notice that although the transistors in Dai are not necessarily configured to be of different sizes, manufacturing variations will inherently result in slight variations in transistor sizes).

As per claim 6, Dai and Zhang teach the inverter of claim 1, wherein the first test signal line, the second test signal line, the third test signal line, or the fourth test signal line receives a control signal or a ground signal (Zhang, Fig. 1, line 117 receives VGH).

As per claim 9, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

As per claim 10, it comprises similar limitations to those in claim 2 and it is therefore rejected for similar reasons.

As per claim 11, it comprises similar limitations to those in claim 3 and it is therefore rejected for similar reasons.

As per claim 12, it comprises similar limitations to those in claim 4 and it is therefore rejected for similar reasons.

As per claim 13, it comprises similar limitations to those in claim 5 and it is therefore rejected for similar reasons.

As per claim 14, it comprises similar limitations to those in claim 6 and it is therefore rejected for similar reasons.

As per claim 16, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

As per claim 17, it comprises similar limitations to those in claim 2 and it is therefore rejected for similar reasons.

As per claim 18, it comprises similar limitations to those in claim 3 and it is therefore rejected for similar reasons.

As per claim 19, it comprises similar limitations to those in claim 4 and it is therefore rejected for similar reasons.

As per claim 20, it comprises similar limitations to those in claim 5 and it is therefore rejected for similar reasons.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0307532 to Dai; in view of US 2020/0152151 to Zhang; further in view of US 2016/0133473 to Wang et al..

As per claim 8, Dai and Zhang teach the inverter of claim 1.
Dai and Zhang do not explicitly teach wherein the inverter is manufactured by a single mask.
Wang et al. suggest wherein the inverter is manufactured by a single mask (paragraph 4).
It would have been obvious to one of ordinary skill in the art, to modify the device of Dai and Zhang, so that the inverter is manufactured by a single mask, such as taught by Wang et al., for the purpose of improving yield and reducing manufacturing time.


Allowable Subject Matter

Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694